Citation Nr: 0120589	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  90-20 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for pes planus, 
currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1954 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1989 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The Board remanded the case in October 
1991 and October 1993.  In October 1997, the Board decided 
multiple issues, but remanded the issue of entitlement to an 
increased rating for pes planus and the claim for 
unemployability benefits.  The requested development has 
since been accomplished, and the claims are now ready for 
appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The bilateral pes planus is not severe in degree, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities.

3.  The veteran's service-connected disabilities are 
residuals of a hemigastrectomy, rated as 20 percent 
disabling; bursitis of the shoulders, rated as 20 percent 
disabling; dermatophytosis, rated as 10 percent disabling; 
pes planus, rated as 10 percent disabling, and a ventral 
hernia, rated as noncompensably disabling.  The combined 
disability rating is 50 percent.

4.  The veteran has completed a high school level education 
and three years of college level courses, and is gainfully 
employed as a fork lift operator.  

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a total disability rating based on 
individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for rating the disorder 
and for determining unemployability have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records and his post-
service treatment records.  All relevant evidence identified 
by the veteran was obtained and considered.  

The veteran was recently afforded a disability evaluation 
examination by the VA to assess the severity of the disorder.  
With regard to the adequacy of the examination, the Board 
notes that the report of examination reflects that the 
examiner recorded the past medical history, noted the 
veteran's current complaints, conducted a physical 
examination and laboratory tests, and offered appropriate 
assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination report coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's service-connected 
disability and to determine whether he is employable.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To An Increased Rating For Pes Planus,
 Currently Rated As 10 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, a noncompensable rating is warranted where 
bilateral pes planus is mild in degree, with symptoms 
relieved by a built up shoe or an arch support.  A 10 percent 
rating is warranted where the disorder is moderate in degree, 
with weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  

A 30 percent rating is warranted for bilateral pes planus 
which is severe in degree, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
for pes planus which is pronounced in degree, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2000).  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2000).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2000).

The Board has considered the full history of the veteran's 
bilateral pes planus.  In a decision of May 1969, the RO 
granted service connection for pes planus after noting that 
the report of a medical examination conducted for the purpose 
of the veteran's retirement from service showed that he had 
flat feet, moderate, asymptomatic.  The RO assigned a 
noncompensable rating.  

The report of a medical examination conducted by the VA in 
August 1982 shows that the diagnoses included pes planus, 
third degree, bilateral, not symptomatic.  In a decision of 
June 1984, the Board denied entitlement to a compensable 
rating for bilateral pes planus.  

In January 1989, the veteran requested increased disability 
compensation.  In July 1989 and January 1990, the RO 
confirmed the previously assigned noncompensable rating.  The 
veteran subsequently perfected this appeal.  In a rating 
decision of July 1996, the RO increased the rating to 10 
percent.  The veteran has not withdrawn his appeal, so the 
Board must determine whether a rating higher than 10 percent 
is warranted.  

The report of an orthopedic examination conducted by the VA 
in December 1989 shows that the veteran reported a complaint 
of having bilateral flat feet.  He said that he got bilateral 
heel pain which was worse in the morning than any other time 
of day.  On examination, the veteran had a mild pes planus of 
both feet.  He was tender at the heel of each foot to deep 
palpation.  X-rays of the feet were interpreted as being 
normal.  

During a hearing held in September 1990, the veteran 
testified that his service-connected pes planus caused his 
feet to ache in the morning.  He said that this was a 
constant ache which continued until after he moved around a 
bit, and then it sort of subsided.  He also stated that if he 
stood on his feet most of the day, he would have aching all 
the way down his calves.  He said that the shoes that he wore 
had a built in arch support, and that he did not use a 
prescription arch support.  

The report of an orthopedic examination conducted by the VA 
in July 1995 shows that the veteran had a history of foot 
pain.  He denied any specific trauma or injuries, but said 
that it had been chronic pain involving both feet.  He had 
been diagnosed with flat feet in the past.  He also said that 
he had problems with a chronic fungal infection.  He 
reportedly had aching pain along the plantar aspect of both 
feet.  On physical examination, the veteran walked without a 
limp.  On close inspection of his feet, he did have bilateral 
pes planus with intact "whemas" mechanism with dorsiflexion 
of the toes.  He had intact posterior tibial tendons 
bilaterally with his heels going into varus on toe walking.  
He was able to toe walk and heel walk without any difficulty.  
He had mild tenderness along his plantar fascia and in its 
insertion along the calcaneus bilaterally.  He was 
neurologically intact in both feet, including sensation and 
motor.  The range of motion at the ankles was 30 degrees of 
plantar flexion and 20 degrees of dorsum flexion.  There was 
no evidence of joint effusion.  The pertinent diagnoses were 
(1) pes planus, and (2) plantar fasciitis.    

The report of an examination of the veteran's feet conducted 
by the VA in April 2000 shows that the veteran's chief 
complaint was of having pes planus.  The onset was in 1965 
under no particular circumstances.  He saw a physician who 
confirmed the diagnosis of pes planus, but he had no surgery.  
He said that he had some pain which was intermittent and was 
confined to the plantar surface of the feet.  Activity made 
it worse.  Rest helped.  He worked as a forklift operator.  

On physical examination, active range of motion of the 
veteran's feet and ankles were normal.  Sensation was intact 
to pinprick and light touch over the dermatomes of the feet.  
Muscle strength of the feet and ankles was 5/5.  Deep tendon 
reflexes were present at the Achilles.  There was no pain on 
palpation of any surface of his feet.  There was no edema or 
erythema of his feet.  There were no bony or soft tissue 
abnormalities of his feet.  However, there was a definite pes 
planus which the examiner said that he would consider 
moderately severe to severe.  The veteran's gait was 
completely nonantalgic without the use of any assistive 
device.  There was no limp.  There were also no other focal 
neuromuscular deficits.  

The assessment was that clinically the veteran had pes planus 
with no evidence of significant focal, neuromuscular, or 
functional deficits on examination.  The examiner stated that 
he had reviewed the pertinent parts of the veteran's claims 
file, and would say that the severity of the veteran's 
bilateral pes planus disability was mild; that is, while the 
pes planus was moderately severe, the disability resulting 
from it was mild.  The examiner noted that he did not see any 
deformity in pronation or abduction.  He also did not see any 
swelling.  He did not see any callosities which were severe.  
The examiner stated that he did not think that there was a 
severe disability, as he did not fund anything of a severe 
nature in the examination.  He further stated that the 
veteran was definitely employable as long as the work did not 
involve prolonged standing, running, jumping, walking, etc.  
The veteran could do all of those things as long as they were 
not prolonged.   

Based on the foregoing evidence, the Board finds that the 
bilateral pes planus is not shown to be severe in degree, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for 
bilateral pes planus are not met.

II.  Entitlement To A Total Disability Rating Based On 
Unemployability
 Due To Service-Connected Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2000).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (2000).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (2000) are met.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2000) (stating that age may not be a factor in evaluating 
service-connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2000).

The veteran's service-connected disabilities are residuals of 
a hemigastrectomy, rated as 20 percent disabling; bursitis of 
the shoulders, rated as 20 percent disabling; 
dermatophytosis, rated as 10 percent disabling; pes planus, 
rated as 10 percent disabling, and a ventral hernia, rated as 
noncompensably disabling.  The combined disability rating is 
50 percent.  Thus, his combined service-connected rating does 
not meet the percentage criteria of 38 C.F.R. § 4.16(a) 
(2000).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(2000). 

The Board notes, however, that there is no objective evidence 
that the service-connected disabilities render the veteran 
unable to work.  The veteran's claim for increased 
compensation based on unemployability which he submitted in 
September 1990 shows that the veteran has completed a high 
school level education, and three years of college.  In 
addition, he stated that he had training in electronics while 
in service.  He reported that he has occupational experience 
working as a customer service representative and as a quality 
control inspector.  He stated that he last worked full time 
in March 1990.  

During a hearing held in September 1990, the veteran 
testified that he had to quit his job as a quality control 
inspector because his service-connected disabilities 
prevented him from engaging in required job activities such 
as lifting 40 pound boxes.  

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities are not of such 
nature and severity as to prevent him from securing or 
following all types of substantially gainful employment.  The 
veteran's service-connected disabilities are not shown to be 
productive of total occupational impairment, particularly in 
view of the fact that he is gainfully employed.  As noted in 
the pes planus examination of April 2000, the veteran is 
employed as a fork lift operator.  The examiner specifically 
stated that the veteran was employable.  The fact that the 
veteran is employed is also confirmed by a statement from the 
veteran dated in February 1999 in which he reported that he 
had just started a new job and was working the night shift.  
The report of a general medical examination conducted by the 
VA in July 1995 shows that the veteran was working in a 
"very physical job loading trucks without any 
difficulties."  The report of a social and industrial survey 
conducted by the VA in July 1995 shows that the veteran was 
employed as a warehouseman and was responsible for shipping, 
receiving, and inventory control.  He worked from 8:00 a.m. 
to 5:00 p.m.  He was described as "gainfully employed."  It 
was also noted that he enjoyed his job.  It was further noted 
that he had been gainfully employed for 24 of the 26 years 
since his medical discharge from service.  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.



ORDER

1.  An increased rating for pes planus, currently rated as 10 
percent disabling, is denied.

2.  A total disability rating based on unemployability due to 
service-connected disabilities is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

